Me. Justice Wole
delivered tbe opinion of tbe Court.
Tbe petitioners bad tbe idea that tbe clerk of tbe District Court of San Juan bad a mere ministerial duty in recording a judgment after tbe entry of a default. Tbéy have presented a petition of mandamus to this Court.
No satisfactory reason was assigned for presenting tbe petition to this Court in first instance and it should be denied on that ground alone.
Tbe principal reason for denying tbe issuance of the writ is entirely harmonious with our rules and what we have said, in the foregoing paragraph. It is, in general, tbe district court that should have supervision over its own officers and require them by direct order after motion or by mandamus to comply with their duties.
In any event, the shorter course and entirely harmless is to go to tbe court by motion and ask that tbe clerk be ordered to act.
Furthermore, a writ of mandamus should never be issued out of a superior court unless tbe latter is convinced that tbe ease is a meritorious one. Thewxit of mandamus is subject to the legal and equitable discretion of the court. New York Life & Fire Ins. Co. v. Wilson, 8 Pet. 290, 301; Lutz v. Post, Governor of P. R., 14 P.R.R. 830; 38 C. J. 550, sec. 20.
Tbe writ will be denied.